UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4050


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLAUDE LEE COLES, JR., a/k/a Cheese,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:09-cr-00332-JAG-1)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Carolyn V. Grady, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, for Appellant. Dana J. Boente, United States Attorney,
Olivia L. Norman, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claude Lee Coles, Jr., appeals from the district court’s

judgment revoking his supervised release and sentencing him to

60   months’   imprisonment.       On   appeal,     Coles   argues         that   this

sentence is procedurally and substantively plainly unreasonable.

We affirm.

       This court will affirm a sentence imposed after revocation

of supervised release “if it is within the statutory maximum and

is not ‘plainly unreasonable.’”             United States v. Webb, 738 F.3d

638, 640 (4th Cir. 2013) (quoting United States v. Crudup, 461

F.3d   433,    438   (4th   Cir.   2006)).        When   reviewing         whether   a

revocation sentence is plainly unreasonable, we first assess the

sentence      for    unreasonableness,        “follow[ing]         generally      the

procedural and substantive considerations that we employ in our

review of original sentences.”               Crudup, 461 F.3d at 438.                A

supervised      release      revocation         sentence      is         procedurally

reasonable     if    the    district    court     considers        the     Sentencing

Guidelines’ Chapter Seven advisory policy statement range and

explains the sentence adequately after considering the policy

statements and the 18 U.S.C. § 3553(a) (2012) factors it is

permitted to consider in a supervised release revocation case.

See 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 439.                             A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding the defendant should

                                        2
receive the sentence imposed, up to the statutory maximum.                                   See

Crudup,    461     F.3d    at     440.       Only       if       a    sentence     is      found

procedurally or substantively unreasonable will we “then decide

whether   the     sentence       is   plainly     unreasonable.”                Id.     at   439

(emphasis omitted).            A sentence is plainly unreasonable if it is

clearly or obviously unreasonable.                Id.

       Coles   contends        that   his    60-month        revocation         sentence      is

procedurally and substantively unreasonable because the district

court    did    not    sufficiently         consider         a       sentence    within      the

advisory policy statement range of 7 to 13 months’ imprisonment.

Contrary to Coles’ assertion, however, the record makes clear

that the district court heard his arguments in mitigation at the

revocation hearing but rejected them in light of the nature and

circumstances         of   his    violative        behavior,            his     history      and

characteristics, deterrence for other members of the SCORE drug

treatment program, and the need for the revocation sentence to

sanction his breach of trust on release, all factors the court

was permitted to consider in imposing a revocation sentence.

See 18 U.S.C. §§ 3553(a)(1), 3583(e); U.S. Sentencing Guidelines

Manual ch. 7, pt. A, introductory cmt. 3(b) (U.S. Sentencing

Comm’n    2015)    (“[A]t        revocation       the    [district]           court     should

sanction primarily the defendant’s breach of trust, while taking

into    account,      to   a    limited     degree,      the          seriousness       of   the

underlying       violation        and       the    criminal             history       of     the

                                             3
violator.”).    We therefore conclude that the revocation sentence

is not procedurally or substantively unreasonable and affirm the

district court’s judgment.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    4